Citation Nr: 0900809	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  08-00 718	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a heart condition, and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1957 to March 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  The RO declined to reopen the veteran's 
claim seeking entitlement to service connection for a heart 
condition, on the basis that the evidence submitted since the 
prior final determination was not new and material.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  As is discussed 
more fully below, prior to any consideration of the veteran's 
claim on the merits the Board is first required to consider 
the issue of finality.  See 38 U.S.C.A. §§ 7104(b), 5108 
(West 2002); see also Barnett v. Brown, 8 Vet. App. 1 (1995).  
The issue on appeal has been recharacterized as shown above.

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing conducted at the Fargo RO in 
June 2008.  A copy of the hearing transcript is of record 
and has been reviewed.

The Board notes that the veteran submitted additional 
evidence to VA in March 2008, after the issuance of a 
statement of the case (SOC) in October 2007.  No supplemental 
statement of the case (SSOC) has been issued.  A waiver of RO 
consideration was submitted by the veteran in April 2008.  
The Board will, therefore, consider this evidence in deciding 
the issues on appeal.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision in February 1995 denied 
service connection for a heart condition.  

3.  The evidence received since the February 1995 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a heart condition.

4.  The veteran participated in a Department of Defense LSD 
testing program during his military service.  

5.  The veteran is currently diagnosed with a heart condition 
that has been linked by competent medical evidence to his 
exposure to LSD during his military service.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision, which denied 
entitlement to service connection for a heart condition, is 
final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the February 1995 
rating decision is new and material, and the claim for 
service connection for a heart condition is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for entitlement to service connection for a 
heart condition have been met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Furthermore, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining 
to the duty to assist claimants shall be construed to 
require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A(f).  To provide adequate 
notice with regard to a claim to reopen, VA must look at 
the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required 
to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

In the decision below, the Board has granted the veteran's 
request to reopen his claim for service connection for a 
heart condition, and it also has granted service connection 
for a heart condition.  The Board's decision, therefore, 
constitutes a full grant of the benefits sought on appeal.  
Thus, regardless of whether the provisions specifying the 
required notice have been met in this case, no harm or 
prejudice to the veteran has resulted.  Therefore, the Board 
concludes that the current laws and regulations defining 
notice have been complied with, and a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.


II.  Law and Analysis

A.  New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications to reopen filed after 
August 29, 2001, as was the application to reopen the claim in 
this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and which raises a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening 
a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).

The Board observes that the veteran's claim of entitlement to 
service connection for a heart condition was originally 
denied in a July 1994 rating decision based upon the opinion 
of a June 1994 VA examiner indicating that the veteran's 
current disability was not caused by his participation in LSD 
experimentation during his military service.  The veteran was 
notified of that decision and of his appellate rights, but 
did not file an appeal.  In general, rating decisions that 
are not timely appealed are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The veteran submitted additional evidence and a claim of 
entitlement to service connection for a heart condition 
(claimed as high blood pressure) in January 1995.  The 
veteran's claim was denied by the RO in a February 1995 
rating decision.  The RO denied the veteran's claim on the 
basis that no new and material evidence had been submitted to 
substantiate the veteran's claim.  Again, the veteran was 
notified of the decision and of his appellate rights, but did 
not file an appeal.  Therefore, the February 1995 rating 
decision became final as to the veteran's claim.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In November 2006, the veteran requested that his claim for 
service connection for a heart condition be reopened.  In a 
March 2007 rating decision, the RO declined to reopen the 
veteran's claim on the basis that no new and material 
evidence had been submitted.  The veteran submitted 
additional evidence in support of his claim in April 2007.  
Again, the RO denied the veteran's claim in an April 2007 
rating decision, finding that the newly submitted evidence 
was not material.  After the veteran's submission of a timely 
notice of disagreement (NOD) in July 2007, the RO issued a 
statement of the case (SOC) in October 2007.  Again the RO 
declined to reopen the veteran's claim of entitlement to 
service connection, based upon the lack of evidence that the 
veteran's condition was incurred in, caused by, or was 
aggravated by any illness or event experienced by the veteran 
during his military service, or within the presumptive period 
thereafter.  The veteran filed a timely Form 9 substantive 
appeal in December 2007.

Regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such 
a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the 
veteran's previously and finally denied claims).  The same 
statutory reopening requirements apply to prior final RO 
decisions, as to final decisions rendered by the Board.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.

The evidence associated with the claims file subsequent to 
the February 1995 rating decision includes the transcript 
of the June 2008 travel board hearing, a report of the 
September 2007 VA examiner, additional VA medical records, 
additional private medical records, a September 2006 letter 
from VA to the veteran acknowledging the veteran's 
participation in experiments during his military service 
and an associated fact sheet, and the veteran's own 
assertions contained in submissions to VA.  The Board has 
thoroughly reviewed the evidence associated with the claims 
file subsequent to the February 1995 rating decision and 
finds that this evidence constitutes new and material 
evidence sufficient to reopen the previously denied claims 
of entitlement to service connection for a heart condition. 

New evidence relating to the cause of the veteran's current 
disabilities has been associated with the veteran's claims 
file.  In a January 2008 letter, the veteran's private 
cardiologist, Dr. K. K. H., opined that it is as likely as 
not that the veteran's exposure to LSD during his military 
service may have contributed to the demise of his heart 
function either directly or by being a contributing factor 
in the development and progression of his coronary artery 
disease.  

The newly submitted evidence is certainly new, in that it was 
not previously of record.  The evidence is also material in 
that it relates to unestablished facts necessary to 
substantiate the veteran's claims.  Specifically, the newly 
submitted evidence from a competent medical professional 
establishes a nexus between the veteran's claimed disabling 
condition and his participation in LSD experimentation during 
his military service.  The Board notes that for purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).  

For all the foregoing reasons, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
previously denied claim of entitlement to service connection 
for a heart condition. 


B.  Service Connection Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain diseases, including 
arteriosclerosis, endocarditis, and hypertension, may also be 
established on a presumptive basis by showing that the 
disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (2008).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
available evidence is at least in relative equipoise as to 
whether the veteran's claimed condition was caused by his 
participation in LSD experimentation during his military 
service; therefore, the veteran is entitled to the benefit of 
the doubt, and service connection for his heart condition 
must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As demonstrated by the veteran's available medical records, 
and most recently, by the January 2008 letter of the 
veteran's private cardiologist, Dr. K. K. H., the veteran is 
currently suffering from ischemic cardiomyopathy and coronary 
artery disease, satisfying the requirement that the claimant 
demonstrate a current disability in order to receive service 
connection.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004).

The record also includes evidence that, during his military 
service, the veteran participated in a January 1959 
Department of Defense study involving the drug LSD.  A 
December 1958 examination revealed no abnormalities of his 
heart or vascular system, and the results of an EKG were 
within normal limits.  A clinical record included in the 
veteran's service treatment records indicates that the 
veteran was given 300 micrograms of LSD on January 12, 1959, 
and then given 300 micrograms of LSD each day from January 20 
to January 28, 1959.  The veteran's service treatment records 
note that there were no complications or problems upon 
administration of the drug.  The Board, therefore, concludes 
that the veteran experienced an injury or event during his 
military service to which his current disability might be 
related.  See id.  The Board will now consider whether there 
is competent medical evidence establishing a nexus between 
the veteran's claimed heart condition and his in-service 
exposure to LSD.  See id.  

The veteran contends that his heart condition was either 
directly caused or aggravated by his exposure to LSD during 
his military service.  Though the veteran may attest to 
symptoms his has experienced, he is not competent to render a 
diagnosis or a medical opinion on the etiology of his 
disability.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As there is no indication in the record that the 
veteran has sufficient specialized medical training, the 
Board must conclude that as a layperson, he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the Board accepts the 
veteran's reports of his history of symptoms including chest 
pain dating back to 1968.  However, the Board assigns no 
probative value to the veteran's contention that his current 
disabilities are related to his exposure to LSD during his 
military service.  

In an April 2007 statement in support of his claim, the 
veteran contended that he has experienced problems with his 
heart since 1968.  Medical evidence of record indicates that 
the veteran was assessed by a private physician in January 
1969 for complaints of a fluttering sensation in his chest 
and some chest pains.  EKGs and enzyme testing revealed no 
disabilities at that time.  Medical records further document 
the veteran's double vessel coronary artery bypass grafts 
(CABG)in December 1975, myocardial infarction in June 1977, 
CABG redo in May 1984, abdominal aortic aneurysm in November 
1991, and defibrillator implantation in 2003.  Thus, the 
claims file does not include any documentation of complaints 
of heart problems or related diagnoses until January 1969, 
almost ten years after his discharge from the military.  

In addition to the normal physical examination in November 
1958 and long period before he experienced any cardiac 
symptoms, both of which weigh against a finding that his 
heart condition had its onset in service or manifested within 
the one year presumptive period thereafter, the claims file 
also includes a September 2007 medical opinion of a VA 
examiner which bodes against the claim that the current heart 
condition was due to administration of LSD during service.  
Concerning this, the examiner reviewed the veteran's exposure 
to LSD during his military service, his subsequent medical 
history, and his current complaints, which included shortness 
of breath, and based upon this review and physical 
examination, , the VA examiner stated that he could find no 
medical literature supporting the veteran's contention that 
his heart disease was due to his in-service LSD exposure.  
The VA examiner concluded that he was unable to determine 
whether the veteran's claimed heart condition was caused by 
his in-service exposure to LSD without resorting to mere 
speculation.  

However, in March 2008, the veteran submitted a January 2008 
letter from his private cardiologist noting the veteran's 
contention that he was exposed to LSD during his military 
service, and opining that it was as likely as not that the 
veteran's exposure to LSD may have contributed to the demise 
in his heart function either directly or by being a 
contributing factor in the development and progression of the 
veteran's coronary artery disease.  Though the Board notes 
that the opinion of the veteran's private cardiologist may 
have been based largely upon the veteran's account of his in-
service LSD exposure, the Board notes that that account is 
supported by evidence in the record, including evidence from 
the Department of Defense describing the experiments.  The 
Board also finds the opinion of the veteran's private 
cardiologist persuasive because he has treated the veteran 
for several years and he is part of the medical group that 
has treated the veteran for his heart problems since 1969.  
For these reasons, the Board finds that the January 2008 
opinion of the veteran's private cardiologist is both 
competent and persuasive as to the nexus between the 
veteran's claimed heart condition and his in-service exposure 
to LSD.

Given the evidence of exposure to LSD in service, the medical 
records documenting the onset of a heart condition in 1969, 
about ten years following his military service, and the 
medical nexus opinion provided by the veteran's private 
cardiologist linking the veteran's in-service LSD exposure to 
his claimed disability, the Board finds that the evidence 
favorable to the claim in this case is at least in 
approximate balance with the evidence weighing against the 
claim.  In this regard, the Board notes that, although the 
private doctor's opinion is not worded in terms of certainty 
regarding a connection between the LSD exposure and the 
subsequent heart disease, neither is the VA examiner's 
opinion.  "Medicine is more art than exact science, 
and . . . a medical opinion [need not] be expressed in terms 
of certainty" in order to support a claim.  See Lathan v. 
Brown, 7 Vet. App. 359, 366 (1995). 

Moreover, neither doctor provided a detailed discussion for 
his conclusion in this case.  The VA doctor stated that he 
could find nothing in the medical literature to support the 
veteran's contention that his heart disease was due to the 
LSD exposure, adding that he could not resolve the issue 
"without resort to speculation."  The Board is mindful that 
reasonable doubt "is a substantial doubt and one within the 
range of probability as distinguished from pure 
speculation."  38 C.F.R. § 3.102.  However, the private 
doctor, while also not offering a rationale for his 
conclusion, stated his opinion in terms of probability 
because he stated that it was "at least as likely as not 
that the LSD exposure may have contributed [directly] to the 
demise in heart function," indicating, in effect, that it 
was as likely that the LSD was a cause in the development of 
the heart condition in this case as was another factor or 
other factors that cause or contribute to heart disease.  

In light of the brief opinions rendered, the Board could 
remand this case for another opinion that provides a more 
detailed discussion regarding conclusions reached; however, 
given that the private examiner has spoken in terms of 
probability, the Board concludes that in this case, as it now 
stands, the evidence of record is at least in relative 
equipoise as to whether LSD may have been as likely a factor 
as others in the development of the heart condition.  
Therefore, the Board concludes that remand is not necessary 
here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) 
(noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against 
an appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as 
obtaining additional evidence for that purpose.)  Instead, 
resolving any benefit of the doubt in favor of the veteran, 
the Board will grant his claim for service connection for a 
heart condition.




ORDER

New and material evidence having been submitted, the claim 
for service connection for a heart condition is reopened.

Entitlement to service connection for a heart condition is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


